Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 3, and 4 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 3, and 4 identify the uniquely distinct features "a frame that is formed in an approximately quadrangular shape in a plan view; four narrow angle lenses that are integrated in the frame, have optical axes parallel to each other, and are disposed at four corner portions of the frame respectively; a wide angle lens that has an optical axis in a same direction as optical axes of the narrow angle lenses, is integrated in the frame, has a focal length shorter than focal lengths of the narrow angle lenses, and is disposed at an intersection of two diagonal lines extended from the four corner portions of the frame; and two middle angle lenses that have optical axes in the same direction as the optical axes of the narrow angle lenses, are integrated in the frame, have a focal length shorter than the focal lengths of the narrow angle lenses and longer than a length of the wide angle lens, and are surrounded by both the wide angle lens and the two narrow angle lenses which are arranged along with each of two longitudinal sides of the approximately quadrangular shape of the frame extending in a longitudinal direction”.
It is noted that the closest prior art, Sato (US Patent Pub. # 2014/0340572) relates to an image pickup auxiliary light source device and a digital camera that includes the same.  Nonaka (US Patent # 9681056) relates to a multi-eye type camera has been known, which uses a so-called multi-eye lens (pantoscopic lens) combined of a plurality of optical systems and having a plurality of optical axes, and which forms a plurality of subject images on an imaging plane of an imaging element by the multi-eye lens.  Pillman (US Patent Pub. # 2013/0064531) relates to the field of flash photography and more particularly to flash photography for a camera having zoom capability.  Sato, Nonaka, or Pillman do not specifically teach a frame that is formed in an approximately quadrangular shape in a plan view; four narrow angle lenses that are integrated in the frame, have optical axes parallel to each other, and are disposed at four corner portions of the frame respectively; a wide angle lens that has an optical axis in a same direction as optical axes of the narrow angle lenses, is integrated in the frame, has a focal length shorter than focal lengths of the narrow angle lenses, and is disposed at an intersection of two diagonal lines extended from the four corner portions of the frame; and two middle angle lenses that have optical axes in the same direction as the optical axes of the narrow angle lenses, are integrated in the frame, have a focal length shorter than the focal lengths of the narrow angle lenses and longer than a length of the wide angle lens, and are surrounded by both the wide angle lens and the two narrow angle lenses which are arranged along with each of two longitudinal sides of the approximately quadrangular shape of the frame extending in a longitudinal direction.  Therefore the application is allowable.  
As to dependent claims 2, 5, and 6, these claims depend on allowable independent claims 1, 3, and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2021 was filed after the mailing date of the application on 5/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26962/10/2022